IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


PAUL H. ELINE,                 : No. 770 MAL 2014
                               :
               Petitioner      :
                               : Petition for Allowance of Appeal from the
                               : Order of the Commonwealth Court
          v.                   :
                               :
                               :
KIMBERLY BARKLEY, SECRETARY;   :
COMMONWEALTH OF PENNSYLVANIA, :
BOARD OF PROBATION AND PAROLE, :
                               :
               Respondents     :


                                   ORDER


PER CURIAM

      AND NOW, this 17th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.